FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                    June 21, 2016
                                                                  Elisabeth A. Shumaker
                                TENTH CIRCUIT                         Clerk of Court



CLINTON T. ELDRIDGE,

              Petitioner - Appellant,
                                                        No. 16-1094
       v.                                      (D.C. No. 1:15-CV-02503-LTB)
                                                           D. Colo.
J. OLIVER, Warden,

              Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      This matter is before the court on Clinton Eldridge’s pro se request for a

certificate of appealability (“COA”). Eldridge seeks a COA so he can appeal the

district court’s dismissal, for lack of jurisdiction, of his 28 U.S.C. § 2241 habeas

petition. 28 U.S.C. § 2253(c)(1); Eldridge v. Berkebile, 791 F.3d 1239, 1243-44

(10th Cir. 2015) (concluding that Eldridge, whose convictions were in the District

of Columbia Superior Court, is a state prisoner for purposes of § 2253(c)(1)’s

certificate-of-appealability requirement). Because Eldridge has not “made a

substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

court denies his request for a COA and dismisses this appeal.
      A partial history of Eldridge’s many attempts to challenge the execution of

his sentences (or the validity thereof) is set out in this court’s opinion in Eldridge,

791 F.3d at 1241-43. In the instant case, the district court concluded as follows:

(1) Eldridge’s § 2241 petition challenged the validity of his criminal sentences,

not the execution of those sentences; (2) Eldridge must proceed with such a

challenge in the District of Columbia Superior Court pursuant to D.C. Code Ann.

§ 23-110(g), unless that remedy is inadequate or ineffective, Swain v. Pressley,

430 U.S. 372 (1977); and (3) the mere failure to obtain relief in the District of

Columbia Superior Court did not demonstrate the remedy set out in § 23-110(g)

was ineffective or inadequate. Because Eldridge failed to demonstrate the remedy

set out in § 23-110(g) was inadequate or ineffective, the district court concluded

it lacked jurisdiction over Eldridge’s § 2241 habeas petition. Swain, 430 U.S. at

379-84.

      When the decision appealed involves a procedural ruling, this court will not

issue a COA unless “the prisoner shows, at least, that jurists of reason would find

it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). Because the district court’s jurisdictional ruling is indisputably

correct, Eldridge is not entitled to a COA. Furthermore, because Eldridge has

failed to present a reasoned, nonfrivolous argument on the law and facts in

                                          -2-
support of the issues raised on appeal, he is not entitled to proceed in forma

pauperis. DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

Eldridge is reminded that he must, therefore, immediately remit the full appellate

filing fee.

       For those reasons set out above, Eldridge’s request to proceed in forma

pauperis is DENIED, his request for a COA is DENIED, and this appeal is

DISMISSED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-